



FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
(COCHRAN BYPASS – BI-LO STORE)


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated as
of October 27, 2017, is made by and between TNP SRT PORTFOLIO II, LLC, a
Delaware limited liability company (“Seller”) and KAMIN REALTY LLC, a Delaware
limited liability company (“Buyer”).


A.
Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
September 20, 2017 (the “Purchase Agreement”).



B.
Seller and Buyer desire to amend certain provisions of the Purchase Agreement as
set forth herein.



NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:


1.
Defined Terms. Capitalized terms used in this Amendment shall have the meanings
set forth in the Purchase Agreement except as otherwise defined herein.



2.
Reinstatement of Purchase Agreement. The Purchase Agreement is hereby revived
and reinstated and, as amended hereby, continues in full force and effect, as
binding on the parties thereto. The provisions of this Amendment shall control
in the event of any conflicts with the provisions of the Purchase Agreement.



3.
Closing Date. The definition of “Closing Date” is hereby amended to mean
Tuesday, October 31, 2017.



4.
Execution of Amendment. This Amendment may be executed in counterparts, each of
which shall be part of one and the same instrument, which counterparts will be
transmitted to each party to the Purchase Agreement by email transmission of
signature pages. This Amendment shall not be effective or binding upon either
party until and unless Seller and Buyer have each delivered a signed signature
page to this Amendment to the other party.



[SIGNATURES ON FOLLOWING PAGES]







IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.


SELLER:


TNP SRT PORTFOLIO II, LLC,
a Delaware limited liability company




By:                         
Name:                     
Title:                         


[SIGNATURES CONTINUE ON FOLLOWING PAGE]





BUYER:


KAMIN REALTY LLC,
a Delaware limited liability company




By:                         
Name:                     
Title:                         








First Amendment to
Purchase and Sale Agreement


902993.1